Order entered July 10, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01294-CV

                                TOM KARTSOTIS, Appellant

                                                V.

         RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF
      THE RICHARD AND NANCY BLOCH FAMILY TRUST, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04489

                                            ORDER
       Before the Court is the July 8, 2015 motion of Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court, for an extension of time to file the reporter’s record. We

GRANT the motion as follows. We STRIKE the reporter’s records filed on March 30, 2015,

June 29, 2015, and July 6, 2015. We ORDER Ms. Dobbins to file, by JULY 24, 2015, a ten-

volume reporter’s record as set forth in her motion.

       Appellant has filed his brief in this case. On the Court’s own motion, appellant may file,

WITHIN TWENTY DAYS OF THE DATE THE REPORTER’S RECORD IS FILED, an

amended brief correcting any citations to the reporter’s record.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE